DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, field May 5, 2022, are acknowledged. Claim 1 is amended. No new matter has been added. Claims 1-5 are pending and currently considered in this office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2022 was filed after the mailing date of the Final Rejection on February 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bessac (previously cited and cited by Applicant in IDS field June 20, 2019, US 20150064048 A) in view of Morimoto (US 20180361477 A1), Abe ’08 (previously cited and cited by Applicant in IDS filed June 20, 2019, JP 2008307895 A, updated English translation provided) and Davami (“Investigation of tool temperature and surface quality in hot machining of hard-to-cut materials”).
Regarding Claim 1, Bessac discloses a method for producing a three-dimensional molded object (see Abstract), comprising: 
a solidified layer forming step of performing, one or more times, a recoating step of forming a material layer on a predetermined molding region and a solidifying step of irradiating the material layer with a laser beam or an electron beam to form a solidified layer (see para. [0021]); 
a temperature lowering step of cooling the solidified layer from a first temperature to a second temperature (see Fig. 4, right side portion showing tempering cycle, solidified layer is cooled from a first temperature (tempering temperature) to a second temperature (room temperature); one of ordinary skill in the art would appreciate the cooling temperature illustrated in Fig. 4 to be room temperature),
the first temperature being equal to or higher than a martensitic transformation finish temperature of the solidified layer (see Fig. 4, tempering temperature is above Mf), and 
the second temperature being lower than the first temperature and equal to or lower than a martensitic transformation start temperature of the solidified layer (see Fig. 4, layer is cooled to room temperature after tempering, which is lower than Ms), 
a temperature maintaining step of maintaining a temperature of the solidified layer which was lowered to the second temperature in the temperature lowering step, at a predetermined temperature (see Fig. 4, component is maintained at room temperature for a predetermined time prior to application of next layer; see para. [0075]). The broadest most reasonable interpretation of the claims include wherein the predetermined temperature and the second temperature from the temperature lowering step may be the same temperature. Additionally, one of ordinary skill in the art would appreciate that the steel would be cooled to room temperature and maintained at room temperature after tempering for potential handling and/or inspection.

Bessac discloses maintaining at a predetermined temperature, but does not disclose not expressly disclose wherein the predetermined temperature is a predetermined cutting temperature. 
Bessac is additionally silent towards cutting, and does not disclose a roughing step or a finishing step. 
Morimoto discloses an additive manufacturing process comprising: 
a roughing step of cutting a surface of a solidified layer so as to leave a predetermined margin for a desired shape of the three-dimensional molded object, and
a finishing step of further cutting a same location cut in the roughing step so as to leave a processing margin smaller than the predetermined processing margin left in the roughing step (see Fig. 6-7, predetermined margin 65; see para. [0038] and para. [0041]).
Morimoto discloses wherein the finishing step is started after the roughing step based on the duration of the roughing step (see Fig. 6-8; see para. [0041]). It would be obvious to one of ordinary skill in the art to have started the finishing step after and based on the duration of the roughing step because Morimoto teaches using two different tools for each step, and in order to form and then remove the finishing allowance in the correct order to form the proper shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the roughing step and finishing steps taught by Morimoto for the invention disclosed by Bessac in order to form an accurately dimensioned part. Additionally, it would be obvious to one of ordinary skill in the art that the finishing step be started based on the duration of the roughing step, as taught by Morimoto, for the invention disclosed by Bessac, so that the tools for each of the roughing step and finishing step do not interfere with each other, and so finishing allowances are not prematurely removed and the correct dimensions are produced. 

Bessac in view of Morimoto are silent towards cutting temperatures for the roughing step and the finishing step, and do not disclose wherein the roughing step is started during the temperature lowering step, and the finishing step is started after the temperature lowering step and during the temperature maintaining step.
Davami teaches wherein rough cutting of hard to cut steel may be performed at hot temperatures, such as 300C, for improved surface roughness and surface quality, as well as for improved tool life (see pg. 673, Col. 1, Para. 2-3; see pg. 675, Col. 2, Conclusions; see Fig. 9).
Abe ’08 teaches wherein a finishing step is performed at a predetermined temperature of 25C in order to reduce machining errors due to shrinkage (see para. [0032]). One of ordinary skill in the art would appreciate that the finishing and removal step refers to a single, finishing process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted the roughing step at a higher temperature, as taught by Davami, and to have performed the finishing step at 25C, as taught by Abe ’08, for the invention disclosed by Bessac and Morimoto. One would be motivated to perform these steps at the specified temperatures in order to improve surface roughness and quality, and to improve tool life, during rough cutting (see teaching by Davami), while also obtaining precise dimensions during the final cutting (finishing) step (see teaching by Abe ’08). 
Because Davami teaches the benefits of rough cutting at higher temperatures (such as 300C), and Bessac teaches slow cooling after tempering, for example, at about 500C (see para. [0027]; see Fig. 4 tempering temperature), it would be obvious to one of ordinary skill in the art to have performed the roughing step during cooling (the temperature lowering step) as a means to increase efficiency of the additive manufacturing process and improve surface roughness/finish, by both cooling the layer and rough cutting simultaneously. 
Further, because Abe ’08 teaches the finishing step at room temperature, and the temperature maintaining step of Bessac is also at room temperature, it would be obvious to one of ordinary skill in the art that the finishing step start after the temperature lowering step and during the temperature maintaining step.
Bessac in view of Davami teach a measuring step of measuring the temperature as a function of time during the additive process (see Bessac, para. [0046]), but do not expressly disclose a measuring step of measuring the duration of the roughing step. However, it would be obvious to one of ordinary skill in the art to measure the duration of the roughing step (and thus the duration of the temperature lowering step), in order to ensure that each layer is rough cut at the approximately the same conditions (i.e., same temperatures during cooling) and so that a homogenous structure is obtained.

	Regarding Claim 2, Bessac in view of Abe ’08 disclose wherein the predetermined cutting temperature is equal to the second temperature (see Bessac, see Fig. 4, layer is cooled to and maintained at room temperature after tempering; see Abe ’08, para. [0032]; finishing step (and predetermined cutting temperature) is at 25C; one of ordinary skill in the art would appreciate 25C to be room temperature.

Regarding Claim 3, Bessac in view of Morimoto and Abe ’08 disclose wherein the predetermined cutting temperature is normal temperature (see Abe ’08, para. [0032]; finishing step (and predetermined cutting temperature) is at 25C; one of ordinary skill in the art would appreciate 25C to read on the claimed term ‘normal’ temperature).

Regarding Claim 4, Bessac in view of Morimoto and Davami disclose wherein the duration of the roughing step is shorter than a duration of the temperature lowering step, and the roughing step is completed before completion of the temperature lowering step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rough cutting occur and be completed at a higher temperatures (see teaching by Davami above). Because the temperature lowering step includes the time between tempering and reaching room temperature, it would be obvious that the rough cutting be completed before completion of the temperature lowering step, and that the roughing step would necessarily have a shorter duration than the temperature lowering step. 

Regarding Claim 5, Bessac discloses wherein the solidified layer is maintained at the first temperature during the solidified layer forming step (see Fig. 4, solidified layer maintained at tempering temperature). It has been interpreted by the broadest most reasonable interpretation that the solidified layer forming step includes the heat treatment steps up until cooling and the roughing/finishing step (see instant specification Fig. 2 which shows the solidified layer forming step encompasses everything except for the cooling, roughing and finishing steps).
Bessac does not disclose specifically wherein the material layer (the layer prior to becoming the solidified layer) is also maintained at the first temperature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also maintained the material layer during the solidified forming step at the first temperature. It is well-known in the art of additive manufacturing to preheat the working area and powder layer as a means to increase process efficiency and to reduce material stresses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the first temperature to preheat the material layer in order to reduce internal stresses and continue to provide stress relief to previously solidified layers, thereby improving mechanical properties (see para. [0029]). Additionally, continuing the preheating (maintaining at the first temperature) throughout the forming of the solidified layer would eliminate the need to reheat to the tempering temperature (see para. [0072] wherein the solidified layer may be directly cooled to the temping temperature), increasing process efficiency.

Response to Arguments
Applicant's arguments, filed May 5, 2022, have been fully considered, and are persuasive in view of applicant’s amendments to the claims requiring the finishing step to occur at the same location cut in the roughing step, and that the duration of the roughing step be measured. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bessac in view of Morimoto, Abe ’08 and Davami, as detailed above.
Applicant’s arguments directed to Abe ‘697 and Urata are deemed moot in view of the new grounds of rejection.
Applicant argues that Abe ’08 (‘895) fails to teach the finishing step because it is contrary to perform the finishing removal step of Abe ’08 and temperature lowering step simultaneously. This argument is not found persuasive. The current rejection applies Abe such that the finishing step of Abe occurs at room temperature, not during a temperature lowering step, and therefore reads on the claimed finishing step. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganta (“Multi objective optimization of hot machining of 15-5PH stainless steel using grey relation analysis”): teaches machining of martensitic steel at 400C maximizes removal rate and minimizes surface roughness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735